ORDER
PER CURIAM.
Lonnie Epps (Movant) appeals the denial of his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his postconviction motion because: (1) the evidence in the case did not support a finding that Movant had “deviate sexual intercourse” with the victim; (2) trial counsel was ineffective for failing to file a Motion to Suppress Movant’s Statements; (3) Movant’s request for an evidentiary hearing should have been granted; and (4) trial counsel was ineffective for failing to conduct an adequate pre-trial investigation of the victim’s mother. We affirm.
We have reviewed the briefs of the parties and the legal file. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).
We note the deposition of the victim was not before the motion court and so we cannot review it. Respondent’s Motion to Strike, which was taken with this case, is granted.